DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 09 December 2021.
Claims 1 and 12 were amended.
Claims 1-12 are pending in this Office Action.


Response to Amendment
Applicant’s amendments and arguments with respect to claims 1-12 filed on 09 December 2021 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Everton et al. (U.S. 11,005,798) and further in view of Brener et al. (U.S. 8,516,246).

With respect to claim 1, Everton teaches a method of processing a message (Everton, Fig. 5, elements 510 and 506; col. 7, lines 17-24) received via an electronic communication network (Everton, Fig. 1A; col. 1, line 64 – col. 2, line 43) by a user terminal (Everton, Fig. 1A, element 120; col. 8, line 63 – col. 9, line 24), the method comprising: receiving the message, the message comprising: data corresponding to an initial message content determined by a sender of the message (Everton, Fig. 5, elements 510 and 506; col. 7, lines 17-24); and at least one data item corresponding to a function (Everton, col. 4, line 15 – col. 5, line 44), the at least one data item being determined by the sender of the message (Everton, Fig. 5, elements 510 and 506; col. 7, lines 17-24); and determining a final content, the final content comprising: the initial message content determined by the sender of the message (Everton, Fig. 5, elements 510 and 506; col. 7, lines 17-24); and a specific content obtained by determining a result of the function applied to at least data (Everton, Fig. 5; col. 7, lines 25-63) from the user terminal (Everton, Fig. 1A, element 120; col. 8, line 63 – col. 9, line 24). 
Everton does not explicitly teach the function having at least two different results.
However, Brener teaches the function having at least two different results (Brener, col. 5, lines 35-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Everton in view of Brener in order to enable the function having at least two different results. One would be motivated to do so in order to enable identifying the CPE, which may be used solely for validating the CPE or in conjunction with other information in order to also validate a user of the CPE (Brener, col. 2, lines 62-65).	

With respect to claim 3, the Everton and Brener teaches the invention described in claim 1, including the method wherein the message is an email (Everton, Fig. 5, elements 510 and 506; col. 7, lines 17-24) and the at least one data item corresponding to the function is a tag (Everton, col. 4, line 15 – col. 5, line 44). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 4, the Everton and Brener teaches the invention described in claim 1, including the method wherein the specific content is further obtained by determining the result of the function applied to data corresponding to the initial message content determined by the sender of the message (Everton, Fig. 5, elements 510 and 520; col. 7, line 17 – col. 8, line 62). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 5, the Everton and Brener teaches the invention described in claim 1, including the method wherein the data from the terminal are parameters specific to a user (Everton, col. 10, lines 53-55) and/or messages previously received by the user terminal and/or a local time of reception of the message by the user terminal and/or a state of the terminal. 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 7, the Everton and Brener teaches the invention described in claim 1, including the method further comprising determining a message to be sent, comprising: determining a message content by a user of the user terminal; and determining a content replacing the specific content (Everton, Fig. 5, elements 510 and 520; col. 7, line 17 – col. 8, line 62). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 8, the Everton and Brener teaches the invention described in claim 7, including the method further comprises the sending by the user terminal of the message to be sent, the message to be sent comprising: data corresponding to the message content determined by the user of the user terminal; data corresponding to the replacement content; and the data corresponding to the initial message content determined by the sender of the message (Everton, Fig. 5, elements 510 and 520; col. 7, line 17 – col. 8, line 62). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 9, the Everton and Brener teaches the invention described in claim 1, including the method further comprising an evaluation of the specific content (Everton, Fig. 5; col. 7, lines 25-63). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 10, the Everton and Brener teaches the invention described in claim 9, including the method further comprising: receiving a second message comprising the at least the one data item corresponding to the function (Everton, col. 4, line 15 – col. 5, line 44), and determining a second final content comprising a second specific content obtained by determining a result of the function applied to at least the data from the user terminal and a result of the evaluation of the specific content (Everton, Fig. 5; col. 7, lines 25-63). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 11, the Everton and Brener teaches a non-transitory computer-readable storage medium comprising a computer program stored thereon and comprising instructions for 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 12, Everton teaches a user terminal configured to process a message (Everton, Fig. 5, elements 510 and 506; col. 7, lines 17-24) received via an electronic communication network (Everton, Fig. 1A; col. 1, line 64 – col. 2, line 43), the user terminal (Everton, Fig. 1A, element 120; col. 8, line 63 – col. 9, line 24) comprising: a network interface configured to receive and send messages via the electronic communication network; a processor; and a memory storing instructions executed by the processor, wherein the executed instructions configure the user terminal (Everton, Fig. 1A; col. 1, line 64 – col. 2, line 43) to: receive, via the network interface, the message comprising: data corresponding to an initial message content determined by a sender of the message (Everton, Fig. 5, elements 510 and 506; col. 7, lines 17-24); and at least one data item corresponding to a function (Everton, col. 4, line 15 – col. 5, line 44), the at least one data item being determined by the sender of the message (Everton, Fig. 5, elements 510 and 506; col. 7, lines 17-24); determine a final content, the final content comprising: the initial message content determined by the sender of the message (Everton, Fig. 5, elements 510 and 506; col. 7, lines 17-24); and a specific content obtained by determining a result of the function applied to at least data (Everton, Fig. 5; col. 7, lines 25-63) from the user terminal (Everton, Fig. 1A, element 120; col. 8, line 63 – col. 9, line 24). 
Everton does not explicitly teach the function having at least two different results.
However, Brener teaches the function having at least two different results (Brener, col. 5, lines 35-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Everton in view of Brener in order to enable the function having at least two .	


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Everton in view of Brener and further in view of Smith (U.S. 10,560,412).

With respect to claim 2, Everton teaches the invention described in claim 1, including a method of processing a message (Everton, Fig. 5, elements 510 and 506; col. 7, lines 17-24) received via an electronic communication network (Everton, Fig. 1A; col. 1, line 64 – col. 2, line 43) by a user terminal (Everton, Fig. 1A, element 120; col. 8, line 63 – col. 9, line 24), the method comprising: receiving the message, the message comprising: data corresponding to an initial message content determined by a sender of the message (Everton, Fig. 5, elements 510 and 506; col. 7, lines 17-24); and at least one data item corresponding to a function (Everton, col. 4, line 15 – col. 5, line 44), the at least one data item being determined by the sender of the message (Everton, Fig. 5, elements 510 and 506; col. 7, lines 17-24); and determining a final content, the final content comprising: the initial message content determined by the sender of the message (Everton, Fig. 5, elements 510 and 506; col. 7, lines 17-24); and a specific content obtained by determining a result of the function applied to at least data (Everton, Fig. 5; col. 7, lines 25-63) from the user terminal (Everton, Fig. 1A, element 120; col. 8, line 63 – col. 9, line 24). 
Everton does not explicitly teach the function having at least two different results.
However, Brener teaches the function having at least two different results (Brener, col. 5, lines 35-47).

The combination of Everton and Brener does not explicitly teach the method further comprising the receiving of the message by another user terminal, wherein a content obtained by determining a result of the function applied to data from the other user terminal differs from the specific content.
However, Smith teaches the method further comprising the receiving of the message by another user terminal, wherein a content obtained by determining a result of the function applied to data from the other user terminal differs from the specific content (Smith, col. 7, line 54 – col. 8, line 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Everton and Brener in view of Smith in order to enable the method further comprising the receiving of the message by another user terminal, wherein a content obtained by determining a result of the function applied to data from the other user terminal differs from the specific content. One would be motivated to do so in order to enable recipient verification that provides users with enhanced tools and services for including proper salutations in emails by associating salutation information with recipient email addresses. The email addresses are associated with a number of recipients, gender-specific markers in names within a salutation, internal and external data sources using the email addresses (e.g., an enterprise contact server, a social network), and historical salutations to determine whether the salutation in an email message is correct for a given recipient or group of recipients. In response to detecting that the sender has not used an appropriate salutation, recipient verification is operable to suggest an appropriate salutation to a user for approval, or to automatically 
	
With respect to claim 6, the combination of Everton, Brener, and Smith teaches the invention described in claim 1, including the method wherein the data from the terminal are at least one of the following: data from an address book (Smith, col. 3, lines 14-46); data on user availability; data from a message history (Smith, col. 3, lines 14-46); data from a clock; data from a calendar; data from a user profile; configuration data of the user terminal; location data; and data relating to the state of the user terminal.
The combination of references is made under the same rationale as claim 2 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.






/Alicia Baturay/
Primary Examiner, Art Unit 2441

March 1, 2022